 



Exhibit 10.3
LOAN GUARANTY
     THIS LOAN GUARANTY (this “Guaranty”) is made as of the 1st day of June,
2007, by TechTeam Global, Inc., a Delaware corporation (the “Principal”)
TechTeam Cyntergy, L.L.C., a Michigan limited liability company (“Cyntergy”),
TechTeam Government Solutions, Inc., a Virginia corporation (“TTGS”), and Sytel,
Inc., a Maryland corporation (“Sytel”) (the Principal, Cyntergy, TTGS and Sytel
may be referred to collectively as the “Loan Guarantors” and each individually
as a “Loan Guarantor”) in favor of the Administrative Agent, for the benefit of
the Lenders, under the Credit Agreement referred to below;
WITNESSETH:
     WHEREAS, the Principal and JPMorgan Chase Bank, National Association, a
national banking association, as Administrative Agent (the “Administrative
Agent”), and certain other Lenders from time to time party thereto have entered
into a certain Credit Agreement dated as of even date herewith (as same may be
amended or modified from time to time, the “Credit Agreement”), providing,
subject to the terms and conditions thereof, for extensions of credit to be made
by the Lenders to the Principal;
     WHEREAS, it is a condition precedent to the Administrative Agent and the
Lenders executing the Credit Agreement that each of the Loan Guarantors execute
and deliver this Guaranty whereby each of the Loan Guarantors shall guarantee
the payment when due, subject to Section 9 hereof, of all Secured Obligations;
and
     WHEREAS, in consideration of the financial and other support that the
Principal has provided, and such financial and other support as the Principal
may in the future provide, to the Loan Guarantors, and in order to induce the
Lenders and the Administrative Agent to enter into the Credit Agreement, and the
Lenders and their Affiliates to enter into one or more agreements relating to
Swap Agreement Obligations and Banking Services Obligations with the Principal
or any Guarantor, and because each Loan Guarantor has determined that executing
this Guaranty is in its interest and to its financial benefit, each of the Loan
Guarantors, other than the Principal, is willing to guarantee the obligations of
the Principal under the Credit Agreement and the other Loan Documents and to
guarantee the other Secured Obligations and the Principal is willing to
guarantee the Secured Obligations under the Credit Agreement, including but not
limited to the obligations of any Letter of Credit Applicant under any Letter of
Credit;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     SECTION l.1. Terms in Credit Agreement. All capitalized terms used herein
but not defined herein shall have the meaning set forth in the Credit Agreement.
     SECTION 2.1. Representations and Warranties. Each of the Loan Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed upon the date of each Borrowing under the Credit Agreement)
that:
          (a) It is a corporation, partnership or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and, except where the
failure to do so would not be reasonably expected to have a Material Adverse
Effect, has all requisite authority to conduct its business in each jurisdiction
in which its business is conducted.
          (b) It has the power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the

 



--------------------------------------------------------------------------------



 




performance of its obligations hereunder have been duly authorized by proper
corporate proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Loan Guarantor enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and except
as enforceability may be limited by general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
          (c) Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its subsidiaries
or (ii) its articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which it or any of its
subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
such Loan Guarantor or a subsidiary thereof pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by it
or any of its subsidiaries, is required to be obtained by it or any of its
subsidiaries in connection with the execution and delivery of this Guaranty or
the performance by it of its obligations hereunder or the legality, validity,
binding effect or enforceability of this Guaranty.
     SECTION 2.2. Covenants. Each of the Loan Guarantors covenants that, so long
as any Lender has any Commitment outstanding under the Credit Agreement, any
transaction relating to any Swap Agreement Obligations or Banking Services
Obligations remains in effect or any of the Secured Obligations shall remain
unpaid, that it will fully comply with those covenants and agreements set forth
in the Credit Agreement which are applicable to such Loan Guarantor and, if it
is necessary and such Loan Guarantor is able to do so, such Loan Guarantor will
enable the Principal, any Subsidiary of the Principal or any Letter of Credit
Applicant (each, a “Debtor” and collectively, the “Debtors”) to fully comply
with such covenants and agreements.
     SECTION 3. The Guaranty. Subject to Section 9 hereof, each of the Loan
Guarantors hereby absolutely and unconditionally guarantees, as primary obligor
and not as surety, the full and punctual payment (whether at stated maturity,
upon acceleration or early termination or otherwise, and at all times
thereafter) and performance of the Secured Obligations, including without
limitation any such Secured Obligations incurred or accrued during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding, whether
or not allowed or allowable in such proceeding. Upon failure by any Debtor to
pay punctually any Secured Obligation, each of the Loan Guarantors agrees that
it shall forthwith on demand pay to the Administrative Agent for the benefit of
the Lenders and, if applicable, their Affiliates, the Secured Obligation not so
paid at the place and in the manner specified in the Credit Agreement, the
relevant Loan Document or the relevant agreement relating to any Swap Agreement
Obligations or Banking Services Obligations, as the case may be. This Guaranty
is a guaranty of payment and not of collection. Each of the Loan Guarantors
waives any right to require the Lender to sue any Debtor, any other guarantor,
or any other person obligated for all or any part of the Secured Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Secured Obligations.
     SECTION 4. Guaranty Unconditional. Subject to Section 9 hereof, the
obligations of each of the Loan Guarantors hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

-2-



--------------------------------------------------------------------------------



 



(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Secured Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Secured Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Secured Obligations;
(ii) any modification or amendment of or supplement to the Credit Agreement, any
other Loan Document or any agreement relating to any Swap Agreement Obligations
or Banking Services Obligations;
(iii) any release, nonperfection or invalidity of any direct or indirect
security for any Secured Obligations or any obligations of any other guarantor
of any of the Secured Obligations, or any action or failure to act by the
Administrative Agent, any Lender or any Affiliate of any Lender with respect to
any collateral securing all or any part of the Secured Obligations;
(iv) any change in the corporate existence, structure or ownership of any Debtor
or any other guarantor of any of the Secured Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Debtor, or
any other guarantor of the Secured Obligations, or its assets or any resulting
release or discharge of any obligation of any Debtor, or any other guarantor of
any of the Secured Obligations;
(v) the existence of any claim, setoff or other rights which the Loan Guarantors
may have at any time against any Debtor, any other guarantor of any of the
Secured Obligations, the Administrative Agent, any Lender or any other Person,
whether in connection herewith or any unrelated transactions;
(vi) any invalidity or unenforceability relating to or against any Debtor, or
any other guarantor of any of the Secured Obligations, for any reason related to
the Credit Agreement, any other Loan Document, any agreement relating to any
Swap Agreement Obligations or Banking Services Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Debtor,
or any other guarantor of the Secured Obligations, of the principal of or
interest on any of the Secured Obligations or any other amount payable by any
Debtor under the Credit Agreement, any other Loan Document or any agreement
relating to any Swap Agreement Obligations or Banking Services Obligations; or
(vii) any other act or omission to act or delay of any kind by any Debtor, any
other guarantor of the Secured Obligations, the Administrative Agent, any Lender
or any other Person or any other circumstance whatsoever which might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of
any Loan Guarantor’s obligations hereunder.
     SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Loan Guarantor’s obligations hereunder shall remain
in full force and effect until all Secured Obligations shall have been
indefeasibly paid in full, the Commitments under the Credit Agreement shall have
terminated or expired and all agreements relating to any Swap Agreement
Obligations or Banking Services Obligations have terminated or expired. If at
any time any payment of the principal of or interest on any Secured Obligation
or any other amount payable by any Debtor or any other party under the Credit
Agreement, any other Loan Document or any agreement relating to any Swap
Agreement Obligations or Banking Services Obligations is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Debtor or otherwise, each of the Loan Guarantor’s obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time.

-3-



--------------------------------------------------------------------------------



 



     SECTION 6. Waivers. Each of the Loan Guarantors irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Debtor, any other
guarantor of any of the Secured Obligations, or any other Person.
     SECTION 7. Subrogation. Each of the Loan Guarantors hereby agrees not to
assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against any
Debtor arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Secured Obligations by any of the Loan Guarantors unless and until
the Secured Obligations are indefeasibly paid in full, any commitment to lend
under the Credit Agreement and any other Loan Documents is terminated and all
agreements relating to any Swap Agreement Obligations or Banking Services
Obligations have terminated or expired.
     SECTION 8. Stay of Acceleration. If acceleration of the time for payment of
any of the Secured Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Debtor, all such amounts otherwise subject to acceleration
under the terms of the Credit Agreement, any other Loan Document or any
agreement relating to any Swap Agreement Obligations or Banking Services
Obligations shall nonetheless be payable by each of the Loan Guarantors
hereunder forthwith on demand by the Administrative Agent made at the request of
the Required Lenders.
     SECTION 9. Limitation on Obligations. (a) The provisions of this Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Loan Guarantors, the Administrative Agent or
any Lender, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the relevant Loan Guarantor’s “Maximum
Liability”). This Section 9(a) with respect to the Maximum Liability of the Loan
Guarantors is intended solely to preserve the rights of the Administrative Agent
hereunder to the maximum extent not subject to avoidance under applicable law,
and neither the Loan Guarantor nor any other person or entity shall have any
right or claim under this Section 9(a) with respect to the Maximum Liability,
except to the extent necessary so that the obligations of the Loan Guarantor
hereunder shall not be rendered voidable under applicable law.
     (b) Each of the Loan Guarantors agrees that the Secured Obligations may at
any time and from time to time exceed the Maximum Liability of each Loan
Guarantor, and may exceed the aggregate Maximum Liability of all other Loan
Guarantors, without impairing this Guaranty or affecting the rights and remedies
of the Administrative Agent hereunder. Nothing in this Section 9(b) shall be
construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.
     (c) In the event any Loan Guarantor (a “Paying Loan Guarantor”) shall make
any payment or payments under this Guaranty or shall suffer any loss as a result
of any realization upon any collateral granted by it to secure its obligations
under this Guaranty, each other Loan Guarantor (each a “Non-Paying Loan
Guarantor”) shall contribute to such Paying Loan Guarantor an amount equal to
such Non-Paying Loan Guarantor’s “Pro Rata Share” of such payment or payments
made, or losses suffered, by such Paying Loan

-4-



--------------------------------------------------------------------------------



 



Guarantor. For the purposes hereof, each Non-Paying Loan Guarantor’s “Pro Rata
Share” with respect to any such payment or loss by a Paying Loan Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (i) such Non-Paying Loan Guarantor’s Maximum Liability as of
such date (without giving effect to any right to receive, or obligation to make,
any contribution hereunder) or, if such Non-Paying Loan Guarantor’s Maximum
Liability has not been determined, the aggregate amount of all monies received
by such Non-Paying Loan Guarantor from the Debtors after the date hereof
(whether by loan, capital infusion or by other means) to (ii) the aggregate
Maximum Liability of all Loan Guarantors hereunder (including such Paying Loan
Guarantor) as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder), or to the extent that a Maximum
Liability has not been determined for any Loan Guarantors, the aggregate amount
of all monies received by such Loan Guarantors from the Debtors after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
Section 9 (c) shall affect any Loan Guarantor’s several liability for the entire
amount of the Secured Obligations (up to such Loan Guarantor’s Maximum
Liability). Each of the Loan Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Loan Guarantor
shall be subordinate and junior in right of payment to all the Secured
Obligations. The provisions of this Section 9(c) are for the benefit of both the
Administrative Agent and the Loan Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.
     SECTION 10. Application of Payments. All payments received by the
Administrative Agent hereunder shall be applied by the Administrative Agent to
payment of the Secured Obligations in the order required by the Credit Agreement
unless a court of competent jurisdiction shall otherwise direct.
     SECTION 11. Notices. All notices, requests and other communications to any
party hereunder shall be given or made by telecopier or other writing and
telecopied, or mailed or delivered to the intended recipient at its address or
telecopier number set forth on the signature pages hereof or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of the
Credit Agreement. Except as otherwise provided in this Guaranty, all such
communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered or, in the case of a mailed notice sent by
certified mail return-receipt requested, on the date set forth on the receipt
(provided, that any refusal to accept any such notice shall be deemed to be
notice thereof as of the time of any such refusal), in each case given or
addressed as aforesaid.
     SECTION 12. No Waivers. No failure or delay by the Administrative Agent or
any Lenders in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies provided in this Guaranty, the other Loan
Documents and any agreements relating to the other Secured Obligations shall be
cumulative and not exclusive of any rights or remedies provided by law.
     SECTION 13. No Duty to Advise. Each of the Loan Guarantors assumes all
responsibility for being and keeping itself informed of each Debtor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Secured Obligations and the nature, scope and extent of the
risks that each of the Loan Guarantors assumes and incurs under this Guaranty,
and agrees that neither the Administrative Agent nor any Lender has any duty to
advise any of the Loan Guarantors of information known to it regarding those
circumstances or risks.
     SECTION 14. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns and in the event of an assignment of any amounts payable under
the Credit Agreement, any of the other Loan Documents, or any agreements
relating to

-5-



--------------------------------------------------------------------------------



 



the other Secured Obligations, the rights hereunder, to the extent applicable to
the indebtedness so assigned, shall be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Loan Guarantors and their respective
successors and permitted assigns.
     SECTION 15. Changes in Writing. Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Loan Guarantors and the Administrative Agent with
the consent of the Required Lenders.
     SECTION 16. Costs of Enforcement. Each of the Loan Guarantors agrees to pay
all costs and expenses including, without limitation, all court costs and
attorneys’ fees and expenses paid or incurred by the Administrative Agent or any
Lender or any Affiliate of any Lender in endeavoring to collect all or any part
of the Secured Obligations from, or in prosecuting any action against, any
Debtor, the Loan Guarantors or any other guarantor of all or any part of the
Secured Obligations.
     SECTION 17. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF MICHIGAN (WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS
RULES). EACH OF THE LOAN GUARANTORS HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT IN MICHIGAN AND FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY (INCLUDING,
WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE LOAN GUARANTORS IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE LOAN GUARANTORS, AND THE AGENT AND
THE LENDERS ACCEPTING THIS GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     SECTION 18. Taxes. etc. All payments required to be made by any of the Loan
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties or other charges of whatsoever nature
imposed by any government or any political or taxing authority thereof (but
excluding Excluded Taxes), provided, however, that if any of the Loan Guarantors
is required by law to make such deduction or withholding, such Loan Guarantor
shall forthwith (i) pay to the Administrative Agent or any Lender, as
applicable, such additional amount as results in the net amount received by the
Administrative Agent or any Lender, as applicable, equaling the full amount
which would have been received by the Administrative Agent or any Lender, as
applicable, had no such deduction or withholding been made, (ii) pay the full
amount deducted to the relevant authority in accordance with applicable law, and
(iii) furnish to the Administrative Agent or any Lender, as applicable,
certified copies of official receipts evidencing payment of such withholding
taxes within 30 days after such payment is made.
     SECTION 19. Setoff. Without limiting the rights of the Administrative Agent
or the Lenders under applicable law, if all or any part of the Secured
Obligations is then due, whether pursuant to the occurrence of a Default or
otherwise, then the Guarantor authorizes the Administrative Agent and the
Lenders to apply any sums standing to the credit of the Guarantor with the
Administrative Agent or any Lender or any Affiliate of the Administrative Agent
or any Lender toward the payment of the Secured Obligations.

-6-



--------------------------------------------------------------------------------



 



     SECTION 20. Foreign Currency. The specification of payment in a specific
currency at a specific place and time pursuant to the Credit Agreement, any Swap
Agreement or any other Loan Document is essential. That currency or those
currencies are also the currency of account and payment under this Guaranty. If
any Guarantor is unable for any reason to effect payment of a specific currency
(other than United States currency) as required by the preceding sentence or if
any Guarantor defaults in the payment when due of any payment of a specific
currency (other than United States currency) under this Guaranty, the
Administrative Agent may, at its option, require such payment to be made to the
Administrative Agent’s principal office in the equivalent amount in United
States currency at the Administrative Agent’s then current selling rate for
electronic transfers of that currency to the place or places where the Secured
Obligations were payable. In the event that any payment, whether pursuant to a
judgment or otherwise, does not result in payment of the amount of currency due
under this Guaranty, upon conversion to the currency of account and transfer to
the place specified for payment, the Administrative Agent and the Lenders have
an independent cause of action against the Guarantors for the deficiency.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Loan Guarantors has caused this Guaranty to
be duly executed, under seal, by its authorized officer as of the day and year
first above written.

            TECHTEAM GLOBAL, INC.
      By:   /s/ Michael A. Sosin         Title: Vice President, General Counsel,
and Secretary
        TECHTEAM CYNTERGY, L.L.C.
      By:   /s/ Michael A. Sosin         Title: Manager                TECHTEAM
GOVERNMENT SOLUTIONS, INC.
      By:   /s/ Dennis J. Kelly, Jr.         Title: President               
SYTEL, INC.
      By:   /s/ Dennis J. Kelly, Jr.         Title: President             

-8-